914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard TOWNES, Jr., Joseph R. O'DELL, III, Petitioners-Appellants,v.COMMONWEALTH OF VIRGINIA, Attorney General of the State ofVirginia, the Supreme Court of Virginia,Respondents-Appellees.
No. 89-7561.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1990.Decided Sept. 17, 1990.Rehearing and Rehearing In Banc Denied Oct. 17, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CA-89-131-N)
Richard Townes, Jr., Joseph R. O'Dell, III, appellants pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Richard Townes, Jr. and Joseph R. O'Dell, III appeal the district court's order dismissing their 42 U.S.C. Sec. 1983 complaint without prejudice to refiling under 28 U.S.C. Sec. 2254 after exhaustion of state remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Townes v. Commonwealth of Virginia, CA-89-131-N (E.D.Va. Feb. 22, 1989).  Appellants' motion for appointment of counsel is denied.  As a certificate of probable cause is unnecessary to appeal the dismissal of a civil rights complaint, their motion for a certificate of probable cause is denied as well.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.